        Case 6:17-cv-00346-ADA-JCM Document 28 Filed 08/08/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 JON BATTS,                                      §
                                                 §
         Plaintiff,                              §
                                                 §    CIVIL ACTION NO. 6:17-CV-00346-ADA
 v.                                              §            [JURY DEMANDED]
                                                 §
 REMINGTON ARMS COMPANY, LLC,                    §
                                                 §
         Defendant.                              §

  PLAINTIFF’S RESPONSE TO DEFENDANT REMINGTON ARMS COMPANY LLC’S
   OPPOSED MOTION TO EXCLUDE THE OPINION TESTIMONY OF PLAINTIFF’S
LIABILITY EXPERT CHARLES POWELL AS TO PRODUCT DEFECT AND CAUSATION

TO THE HONORABLE COURT:

        Plaintiff Jon Batts files this Response to Defendant Remington Arms Company LLC’s

Motion to Exclude the Opinion Testimony of Plaintiff’s Liability Expert Charles Powell as to

Product Defect and Causation and states as follows:

        1.      Plaintiff sued Defendant alleging negligence and strict liability. Defendant timely

removed based on diversity jurisdiction.

        2.      On July 19, 2019, Defendant Remington filed its Motion to Exclude the Opinion

Testimony of Plaintiff’s Liability Expert Charles Powell (“the Motion to Exclude Powell”)[Doc.

29]. Plaintiff’s deadline to file his Response was extended until August 12, 2019 by the Court’s

text Order dated July 25, 2019.

        3.      Plaintiff’s liability expert, Charles Powell, was de-designated by Plaintiff as a

testifying expert via Plaintiff’s Second Supplemental Designation of Experts served on August 8,

2019.

        4.      Since Mr. Powell has been de-designated by Plaintiff and he will not offer the

opinion testimony made the basis of Defendant’s Motion to Exclude, Defendant’s Motion is now

moot and no ruling on the exclusion of Mr. Powell’s opinion testimony is needed.

        5.      No relief is sought by Plaintiff and this Responses being filed solely to advise the
                                                 1
         Case 6:17-cv-00346-ADA-JCM Document 28 Filed 08/08/19 Page 2 of 2



 court that the opinion testimony made the basis of Defendant’s Motion to Exclude the Opinion

 Testimony of Plaintiff’s Liability Expert Charles Powell as to Product Defect and Causation is

 moot.

                                            Respectfully submitted,

                                            RAD LAW FIRM

                                            /s/ Robert M. Meador
                                            ___________________________________
                                            Robert M. Meador
                                            Texas State Bar No. 13883020
                                            8001 LBJ Freeway, Suite 300
                                            Dallas, Texas 75251
                                            Phone (972) 661-1111
                                            Direct fax:    (972) 354-5651
                                            Email rmeador@radlawfirm.com

                                            ATTORNEY FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of August, 2019, I electronically filed the foregoing
 document with the Clerk of the Court using the CM/ECF system, which will send notification of
 such filing to the following:

Steven E. Danekas
Illinois Bar No. 6180496
sdanekas@smbtrials.com
OF COUNSEL:
SWANSON MARTIN & BELL, LLP
330 North Wabash, Suite 3300
Chicago, Illinois 60611

and
Mitchell C. Chaney Texas
Bar No. 04107500
mchaney@mcginnislaw.com
MCGINNIS LOCHRIDGE LLP LLP
600 Congress Avenue, Suite 2100
Austin, TX 78701
ATTORNEYS FOR DEFENDANT REMINGTON ARMS COMPANY, LLC


                                                     /s/ Robert M. Meador
                                                     ______________________
                                                     Robert M. Meador

                                                 2
